DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Magowan (5,340,278) in view of Waldman et al. (9,951,632; which is simply referred to as Waldman from now on).
Magowan discloses a turbine blade having a airfoil 32 including a leading edge and a trailing edge, the airfoil connecting to a platform 34 and a root 36 attached to an opposite end of the platform (Fig. 2); a fillet 44 formed between the airfoil and the platform; wherein during operation, the fillet is subject to high heat that results in cracking of the fillet at the leading edge of the airfoil (col. 1, lines 53-61).
As such, Magowan does not disclose a method of making a single-crystal turbine blade with a material having a face centered cubic crystallographic structure, the method comprising: during manufacturing of the single-crystal turbine blade, controlling a secondary crystallographic orientation of the material based on a parameter of a root fillet between an airfoil of the single-crystal turbine blade and a platform of the single-crystal turbine blade.

It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize the method of Waldman to manufacture the turbine blade of Magowan from a single-crystal alloy having a face-centered cubic crystallographic structure, and to include a step of controlling the secondary crystallographic orientation to reduce or eliminate cracks forming on the leading edge area of the root fillet of the turbine blade for the purpose of providing a turbine blade with desired mechanical properties, and to prevent crack forming at the leading edge fillet area. In doing so, the secondary crystallographic orientation is controlled based on a parameter of the root fillet which is, cracks developing.
Regarding claim 10, Magowan discloses a turbine blade having a airfoil 32 including a leading edge and a trailing edge, the airfoil connecting to a platform 34 and a root 36 attached to an opposite end of the platform (Fig. 2); a fillet 44 formed between the airfoil portion and the platform; wherein during operation, the fillet is subject to high heat that results in cracking of the fillet at the leading edge of the airfoil (col. 1, lines 53-61).

Waldman teaches a method of forming a turbine blade including the steps of forming the turbine blade from a single crystal alloy (col. 8, lines 61-62) having a face-centered cubic crystallographic structure (col. 9, lines 28-32; the blade is made from a nickel-based alloy which is known to have  a face-centered cubic crystallographic structure); setting the primary crystallographic orientation to be in the [001] direction and setting a secondary crystallographic orientation to be the [010] or [100] direction (col. 9, lines 40-43); wherein the secondary crystallographic orientation can be defined in the chordwise direction to minimize thermos-mechanical fatigue stresses in the turbine blade; and further, performing stress analyses to determine the optimal secondary crystallographic orientation that results in optimal blade life is known to a person skilled in the art (col. 9, lines 43-50).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to fabricate the turbine blade of Magowan from a single-crystal alloy having a face-centered cubic crystallographic structure, and to control the secondary crystallographic orientation to reduce or eliminate cracks forming on the leading edge area of the root fillet of the turbine blade for the purpose of providing a turbine blade with desired mechanical properties, and to prevent crack forming the leading edge fillet area. In doing so, the secondary crystallographic orientation is controlled based on a parameter of the root fillet which is, cracks developing.
Regarding claim 19, Magowan discloses a turbine blade having a airfoil 32 including a leading edge and a trailing edge, the airfoil connecting to a platform 34 and a root 36 attached to 
As such, Magowan does not disclose a method of making a turbine blade including an airfoil made of a material having a single-crystal crystallographic structure; the method comprising the steps of determining a location of peak stress in the root fillet expected during use of the turbine blade; and during manufacturing of the turbine blade, controlling a secondary crystallographic orientation of the material based on the location of peak stress in the root fillet.
Waldman teaches a method of forming a turbine blade including the steps of forming the turbine blade from a single crystal alloy (col. 8, lines 61-62) having a face-centered cubic crystallographic structure (col. 9, lines 28-32; the blade is made from a nickel-based alloy which is known to have  a face-centered cubic crystallographic structure); setting the primary crystallographic orientation to be in the [001] direction and setting a secondary crystallographic orientation to be the [010] or [100] direction (col. 9, lines 40-43); wherein the secondary crystallographic orientation can be defined in the chordwise direction to minimize thermos-mechanical fatigue stresses in the turbine blade; and further, performing stress analyses to determine the optimal secondary crystallographic orientation that results in optimal blade life is known to a person skilled in the art (col. 9, lines 43-50).
Since the root fillet at the leading edge of the airfoil of Magowan is identified as the area having peak stress; it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize the method of Waldman to manufacture the turbine blade of Magowan from a single-crystal alloy a crystallographic structure, and to include a step of controlling the secondary crystallographic orientation to reduce or eliminate cracking at the .


Allowable Subject Matter
Claims 2-9, 11-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Kington et al. (7,946,177), Strangman (6,969,240) and Schaeffer et al. (5,843,586) are cited to show different turbine blade having primary and secondary crystallographic orientations.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745